  !
  1
Case
  i 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 1 of 14
  i
  i
  1
  i
  I                          UNITED STATESDISTRICTCOURT FOR THE
  l
  I
                                SOUTHERN DISTRICT OFFLORIDA
                                          slianniIlivision
  I
  t                      CaseNum ber: 16-24818-CIV-M ARTlNEZ-G OO DM AN
  IJA M IE BRYA N T individually and on behalf
                   ,

  jofa11otherssimilarlysituated,
            Plaintiff,
  1
  :
  I
  lvs.
  I
  i
  1
  :
      W A L-M A RT STO RE,IN C .,
  1
  :
            Defendant    .

  1                                             /
  I
  j                             ORDER GM NTING IN PART AND
  !                D ENY IN G IN PA RT D EFEN D AN T 'S M O TIO N TO DISO SS
  1         This CAUSE came before the Courton W alM al'
                                                       tStores,lnc.'s(kûDefendant'') sealed
                                                         -


  I
  ilMotiontoDismisstheFirstAmendedClassActionComplaintand lncorporatedM emorandum of
  '

  :j
   ILaw LECF No.271(the 'sM otion to Dismiss'').Jamie Bryant(ûkplaintiff'')filed a response in
   1
  IoppositionLECFNo.27jandDefendantfiledareply(ECFNo.33j.Plaintiffhassincefilednotices
  l
  I
  iofsupplementalauthoritiesduringthependencyofDefendant'sMotiontoDismissLECFNos.40,
      43,47,54,59,60,and631.TheCourthasalsopermittedDefendanttofilecertainresponsesthereto
  l
  '
  ,

      (ECF Nos.41-1,44-1,51-1,and 55-1).Defendantalso filed its own notice ofsupplemental
  l
  '                                                                       !
                                                                          j
  'authority LECF No.621.The Courthas carefully considered Defendants Motion to Dismiss,
  i
  '
  j
  (Plaintiff'sresponsethereto,therecord in thisaction,and isotherwisefully advisedintheprem ises.
  l
  I
  1                                        1
                                            .       Background
  '
  j
  l         Plaintiffpreviously filed hertûFirstAmend(sic)ClassActionComplaintandDemandfor
  l
  1lury Trial''(the ûtAmended Complaint'')(ECF No 181againstDefendantforviolationsofthe
  i                                                  .

  l
  ëEmployeeRetirementlncomeSecurityActof1974 (1ûER1SA''),asamendedbytheConsolidated
  i
  iOmnibusBudgetReconciliation Actof1985(ètCOBRA'')gECF No.181.Thecasearisesoutof
  1Defendant'salleged failureûitoproviderequirednotices''ofPlaintiff's(andherchildren's)tûright
  !
  i
  I
  tocontinuedhealthcarecoverage''underCOBRA,despitePlaintifflosingherjobonApril8,2016.
  !
  !
  l
  @
  !
  i
  .

  1
  i
      !
      I
  !
  !I
Case
   ! 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 2 of 14
   i
   i
   I
   l
   I/J.T! 1,2.PlaintiffallegesthatDefendantwaskitheplansponsoroftheHealthPlan (ûiPlan'')and
  E
  l
  i
   tthasrepeatedlyviolatedERISA by failingtoprovideparticipantsand beneficiariesinthePlan
  ;with adequate notice,as prescribed by COBR A,of their rightto continue their health coverage
  Iupon the occurrence of a kqualifying event,as defined by the statute.,,u .ry;.Ijruujaermore,
  !
  i                                      (t            ibl
  iPlaintiffallegesthatsheandherchildren sufferedatang einjuryintheform oflossofinsurance
  i
  i
  jcoverage due:to Defendant's deficientnotice.''1d.! 48.Specifically,Plaintiffallegesthat
  !
  1D efendant's notice violated regulations concerning CO BR A election notice requirem ents,
  .
  :I
  !includingtherequirementsof29 C.F.R.j2590.606-4(b)(4)(i)and 29C.F.R.j2590.606-4417)(4).
  i
  I
  ,
  jld*Tl7.
  @
  1
  E         Defendantnow moves to dismiss Plaintiffs Amended Complaint,arguing that:(A)
  i                                          ,
  CPlaintiff lacks standing'
                           ,(B) Defendants notice complies with the regulations at issue;(C)
  :
  'Defendantisnotliableasitisnottheplan administrator'
                                                     ,and Plaintiff'srequestforajury trial
  I
  '
  ;should be stricken.ln her response in opposition,Plaintiff states that:she has alleged both an
  I

      étinformational''and çEtangible''injury and,therefore,has standing in this matter; she has
  i
  !sufficiently alleged violations ofsections 2590.606-4(b)(4)(i) and (b)(4),while opting notto
  !challenge Defendant'sm otion to dism isstheremaining alleged violationsz;Defendantistheplan
  :
  iI
  l
  I
    administratorbydefaultasitsnoticefailstodesignateaplanadministrator;andshedoesnot
  qopposeabenchtrialandstipulatesherjurytrialdemandmaybestricken LECF No.331.  .
  (
  I
  ;                                         Il.    LegalStandards
  i
  :
  j         A. 12(b)(1)
  1
  ë
  l
  j         tûA motion todismisspursuanttoFederalRuleofCivilProcedure 12(b)(1)encompasses
  i                                     ,
  !jboth challengesbased on the courtslack offederalsubjectmatterjurisdiction and challenges
  Ii
  l
  f
  :
  I
    basedonlack ofstanding.''Guerrerov,TargetCorp.,889F.supp.zd 1348,1352(S.D.Fla.2012)
  i(citing Stalley v.Orlando Reg,1Healthcare 5'
  )                                           -vx.,lnc.,524 F.3d 1229, l232 (11th Cir.2008)
  i

  )               '
  j1lnthiscase,PlaintiffsqualifyingeventwasherterminationonApril8,20l6LECFNo.18!19).
  I
  l2InherAmendedComplaint,Plaintiffalsoallegesviolationsarisingunder29C.F.R.j2590.606-4(b)(4)(iv)and(vi)
  ;(ECFNo,18!17c-e1.
  i
  I
  1
  1
  i
  I
  f
  l
  I
  I
 *
 '
      I
      i
Case
  r 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 3 of 14

   i
   I
      I
      J
      'ûi                         i   i
      j'(Because standing sjursdictional,a dismissalforlack ofstanding hasthe same effectasa
      E
      !dismissalforlackofsubjectmatterjurisdictionunderFed.R.Civ.P.12(b)(1).,,).Astkderalcourts
      j
      i
      I
        can only adjudicateactualcasesorcontroversies,kiArticleII1isajurisdictionalrequirementthat
      1                                                                             ,,
      icannot be waived and,as such,m ay be brought up atany tim e in the proceeding. M arty v.
      ë
      I
      :Anheuser-BuschCos.,LLC,43F.supp.3d 1333,1339(S.D.Fla.2014).
      I
      !
      $             B. 12(b)(6)
      !
      4
      .
      ,
      I             W hen review ing a m otion to dism iss,a court,asa generalrule,m ustacceptthe plaintiff's
     '
     J'

     !allegationsastrue and evaluate al1plausible inferences derived from those factsin favorofthe
     i
     !Plaintiff. SeeChaparrov.CarnivalCb/r.,693F.3d 1333,1337(11thCir.2012),
                                                                           .MiccosukeeTribe
     i
     loflndiansofFla v.S.EvergladesRestorationAlliance,304 F.3d 1076,1084 (11th Cir.2002).
     J                       .

     i
     lû'FederalRuleofCivilProcedure8(a)(2)requiresonly kashortand plain statementoftheclaim
     I
     ;
     i
     IShow ing thatthe pleaderisentitled to relief,'in orderto ûgive the defendantfairnotice ofw hatthe
     I
     !
     i .claim is and the grounds upon w hich itrests.'''BellAtl.Corp.v.Twom bly,550 U .S.544,555

     I(2007)(quotingFed.R.Civ.P.8'
                                 ,Conley v.Gibson,355U.S.41,47 (1957)).W henacomplaint
     i
     l
     !fails itto state a claim upon w hich reliefcan be granted,''itshould be dism issed.Fed.R.Civ.P.
     J
     I
     i12(b)(6).Thus,tosurviveamotiontodismiss,acomplaintmustcontainsufticientfactualmatter,
     ë
     i
     !accept
           edastrue,toûkstateaclaim toreliefthatisplausibleonitsface''Tw ombly,550 U .S.at570.
                                                                               .


     i
     l
     !                                                111.    D iscussion
     i
     l       A A rticle III standing
     i
     i          A plaintiff Cim ust satisfy three requirem ents to have standing under A rticle 11l of the
     II
     I
     !
     IConstitution:(1)ûinjury-in-fact''
                                      ,(2)lacausalconnectionbetween theasserted injury-in-factand
     J
     '
          thechallenged action ofthedefendant';and (3)ithattheinjury willberedressed by afavorable
      decision.'''llèuston v.M arod Supermarkets,Inc.,733 F.3d 1323,1328 (11th Cir.2013)(citing
     I
     lShotz v Cates,256 F.
     J          .           3d l077,1081(11th Cir.2001)).ûû-fheserequirementsaretheirreducible
     I
     I
     I
     i
     '
     i
     :
     !
     !
     )
     I
     (I
  I
  I
Case
  !
  :
     1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 4 of 14


   f

  iminimum reqairedbytheConstitutionforaplaintifftoproceedinfederalcourt.''1d.(citingShotz,
  I
  i
  I
  !
   256 F.3d at 1081) (internalquotation omitted).kû-l-he plaintiff,as the party invoking federal
  i
  1j
  /urisdiction,bearsthe burden ofestablishing these elements.''Spokeo,lnc.v.Robins,136 S.Ct.
  I
  '
  I
  l1540, 1547, 194 L.Ed.2d 635 (2016).The Supreme Courthas deemed the injury-in-fact
  I
  IrequirementtheC'gflirstand foremostofstanding'sthree elements.''Spokeo,136 S.Ct.at1547
  1
  f
  i(internalcitatlonsand quotationsomitted).
  I
  f         In orderto establish an injury-in-fact,t1aplaintiffmustshow thatheorshesuffered an
  iinvasion of-alegally protected interestthatisconcrete and particularized and actualorimm inent
  f
  I
                                                                                                   ,

      notconjecturalorhypothetical.''1d.at1548(internalcitationsand quotationsomitted).k'Foran
  I
  Iinjury to be particularized,itmustaffectthe plaintiff in a personaland individualway.''1d.
  f
  I(internalcitations and quotations omitted).In addition to alleging thathis or her injury is

  f
  i
    particularized,aplaintiffmustalsoallegeaLL
                                             defactot'concreteinjury,whichEt
                                                                           mustactuallyexist.
                                                                                            ''
      ld.(internalcitationsomitted).FollowingSpokeo,theEleventh Circuithasdefinedtheinjury-in-
  I
  Ifactrequirementto be kkan invasion ofa legally protected interestwhich is (a)concrete and
      particularized,and (b) actualor imminent,notconjecturalor hypothetical.''Salvors.Inc.v.
  IUnidentsed Wrecked(fAbandoned Vessel,86lF.3d 1278,1290(11thCir.2017)(citingLujanv.
  1Defenderst?fWildllfe,504U.S.555,560,112S.Ct.2130,119L.Ed.2d.351(1992)).
  p         Defendantargues thatPlaintifflacks standing because she has failed to establish that she
  I
      hassufferedaninjuryinfactunderSpokeo,namely,thatshesufferedatemporarylossincoverage
  J
      (ECFNo.27,at10q.ln supportofitsproposition,DefendantcitestoW almart'sCOBRA Notice,
      gECFNo.18-.
                2,at21(theitNotice'')whichwasmailedto PlaintiffonApril28,2016andprovides
      theDeclaration ofStephanieLyons,Defendant'sCOBRA manager(the tilwyonsDeclaration'')
      LECF No.27-11.The Notice provides fora tiDate of Coverage Loss''of1û4/13/2016''and a


  g
  j                                              -4-
  I
  1
  !
  I
  I
  !
Case
  i 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 5 of 14
  !
  E
  i
  Edûcoverage StartDate if Electing''of 1:4/14/2016.''1d.ln her Declaration,M s.Lyons states that
  i
  (
  IktgojnApril27, 2016,M s.Bryantand hertwo childrenwereaddedto thecoverage ofherdom estic
  1

      partner,effectiveApril14,2016''(ECFNo.27-1!4j.Moreover,$iM s.Bryantandhertwochildren
      have m aintained health coverage underthe Plan through herdom estic partnerfrom April14,2016

      to thepresent.''1d.! 5.Accordingly,DefendantarguesthatPlaintiffcould havenotsuffered a
      temporary lossin coverage orinjury because she already had coveragethrough herpartneri-at
      leasttwo weeks before she received the allegedly insufticient notice''(ECF No.27,at 101.
      D efendantalso claim sthatPlaintiffadm itsthatshe and herchildren were covered by herpartner's

      plan in her A m ended Com plaint.1d. at 3. M oreover,besides Spokeo, D efendant also cites to

      Nicklaw v.CitiMortgage,Inc.,839F.3d998,1000(11thCir.2016)forthepropositionthatiscoul'ts
      w ithin the Eleventh Circuithave dism issed cases for lack ofA rticle ll1standing w here a plaintiff

      hasallegednothingbeyondabareproceduralinjury.''1d.at8.3
  I
  '          In her response in opposition,Plaintiff argues thatshe has standing to sue in this m atter

  Ibecause she suffered both an kûinformational injury''(Defendant's deficient Notice) and an
   iteconomicinjury''(lapseininsurancecoverage)(ECFNo.33,at21.W ithoutdeterminingwhether

  lPlaintiffsallegeditinformationalinjury''issufficienttoconferstandinginandofitself,thisCourt
  'findsthatdenialofD efendant's M otion to Dism issforlack ofstanding is appropriate atthis stage

   in the proceedings.In herresponse in opposition,Plaintiffcontests D efendant's argum entthatshe

   and herchildren did notexperiencealapsein coverage LECF No.33,at21(ûtAnd,despitewhat


   3lnNicklaw ,the plaintiffsued defendantforviolating aN ew York Iaw thatrequired defendantto ltrecord asatisfaction
   of mortgage within a statutory period.'' Nicklaw, 839 F.3d at 1000. The district court ultim ately dism issed the
   complaintand plaintiffappealed.1d.at 1001.The Eleventh Circuitdism issed the appeal,holding thatplaintifffailed
   toallegetia harm orm aterialrisk ofharm thatthe districtcoul'tcould rem edy,''noting thatplaintiffscomplaintdid
   notallege ûtthathe lostmoney,''thathis''creditsuffered,''orthatiEhe oranyone else wasaware thatthecertificate of
   dischargehadnotbeen recordedduringtherelevanttimeperiod.''/#,atl003.Thus,asplaintifftifailed toallegethat
   hesustainedaconcreteinjury,''theNicklaw courtdismissedtheappealforlackofjurisdiction.ld.

  1                                                      -
                                                             5-
  I
  !
  i
  i
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 6 of 14



                claim s in its M otion, Plaintiff and her children did experience a lapse in health

                  Aspreviously noted,in herAmended Complaint,Plaintiffhas alleged thatkigtjhe
             noticeatissuecaused her,andheryoungsons,tolosehealthcarecoverage''(ECF No.
   18 !)2j.Additionally,while Plaintiff's Amended Complaintappears to acknowledge thatshe
               joinedherpartner'splan,shestillmaintainsthatltboth sheandhertwoyoungchildren
         withoutmedicalinsurance''(ECF No.18!411.4Atthisstage intheproceedings,thecourt
         acceptPlaintiff s allegations as true.Chaparro,693 F.3d at 1337.A ccordingly,the Court

           Defendant's M otion to D ism iss for lack of standing based on the record currently before

        Court.Atthisjuncture,Plaintiffhassufficiently allegedaconcreteand particularized injury
      w hich she suffered actualharm via her alleged tem porary loss of insurance coverage.Salvors,

   861F.3d at 1290.

       B. D efendant's C O BR A N otice

           A s a prelim inary m atter, this Coul't notes that the parties have not adequately briefed

   whetherthe DepartmentofLabor(tiDOL'')regulationsatissue require strictcompliance.sFor

   example,inafootnotewhenaddressingPlaintiff'sfailureto allegeaviolationunder29C.F.R.j
   2590.606-4(b),Defendantstatesitgilncontrastto lawsliketheFDCPA thatgovernwhatanotice
   can and clnnl
               n/contain,the CO BRA regulation and the m odelnotice setoutw hata notice m ust


   4W hilethisCotlrtrecognizesthatthe allegationsin Plaintiffs Am ended Com plaintare whatcontrol,Plaintiffhas
   attachedasworndeclarationtoherresponseinopposition,statingthataftersheIostherjob,sheandhertwochildren
   ''experiencedalapsein insurancecoveragefrom approximatelyAprill3,2016through April28,20l6''(ECF No.33-
    l!5).
   5Thecourtin M artin confronted the sam e issue. Martl
                                                       '
                                                       nv.FeenyChrysler-DodgeofGayloJ lnc.,No.09-l2513,2010
   W L 3623206(E,D.M ich.Sept.15,2010).There,in denyingplaintiffsmotionforreconsideration ofthedenialofher
   motion forsumrnaryjudgment,thedistrictcourtnotedthattdgtqhepartiesdidnotaddresshow theDOL regulation
   gpromulgatedonMay26,20041mayhaveimpactedthestandarddevelopedinthecaseIaw,northeweighttobegiven
   to the DOL regulation.''/#,at*2.Specifically,the courtstated thatû'the partiesdid notaddresswhetherthe regulation
   wasintendedtoI)ebinding orpersuasive,andw hetheritwassimply m eantto provideguidanceto planadm inistrators
   astothe informationthatw illallow acovered individualto makeakm eaningfulchoice,'orwhetheritism eanttobe
   enforced by the courts in a strict,technicalmatter,''/#.

                                                        -   6-
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 7 of 14



   provide,supply a m odelnotice thatm ay be m odified,and clarify thatuse ofthe m odelnotice isa

   safeharbor,notanobligation''(ECFNo.27,at16n.101(emphasisinoriginal).Defendantcitesno
   authority forthis proposition.

              Alas,w hen considering the alleged violations of the regulations in question,w hich are

   alleged in conjunction with violations of 29 U.S.C.j 1166(a),6 this Courtmust ultimately
   determ ine whetherD efendant's N otice is kksufficientto perm itthe discharged em ployee to m ake

   an inform ed decision whetherto electcoverage.''Scottv.SuncoastBeverage Sales,L/(f,295 F.3d

    1223,1230(11th Cir.2002).

              1. 29C.F.R.j2590.606-4(b)(4)(i)
             First, D efendant argues that, even if Plaintiff has standing in this m atter, Defendant's
   Noticeisnotdeficientunder29C.F.R.j2590.606-4(b)(4)(i)and,therefore,dismissalofPlaintiff's
   claim isappropriatepursuanttoRule12(b)(6)(ECFNo.27,at14-15j.Section2590.606-4(b)(4)(i)
   providesasfellow s:

             (b)Noticeofrighttoelectcontinuationcoverage.

             (4)Thenoticerequiredbythisparagraph(b)shallbewritteninamannercalculated
             to be understood by the average plan participant and shallcontain the follow ing
             inform ation:

             (i)Thenameoftheplanunderwhich continuation coverageisavailable'
                                                                           ,andthe
             nam e,address,telephone num ber of the party responsible under the plan for the
             adm inistration ofcontinuation coverage benefits

   29C.F.R.j2.
             590.606-4(b)(4)(i).DefendantstatesthatttgtlherecanbenoquestionthatCONEXIS
   v-
        the party Cwho w illprovide inform ation aboutthe plan and CO BRA upon request'is identified
   repeatedlyin the COBRA Notice';(ECF No.27,at15j.Defendantcitesto 69 Fed.Reg.30084,
   30085 fortheproposition thattigtlhe Departmentalso hasmodified the modelgeneralnoticeto
   eliminateidentification ofboth theplan administratorandtheCOBRA administrator''and ûkgajs


   6gECFNo.1s!!T58-651.
                                                   -
                                                       7-
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 8 of 14



   m odified,the m odelgeneralnotice requires only the nam e,address,and phone num berofa party
   orparties w ho w illprovide inform ation aboutthe plan and CO BRA upon request.''69 Fed.Reg.
   30084,30085,2004 W L 1159115(M ay26,2004).
           In her response,Plaintiff argues that 69 Fed.Reg.30084,30085 are inapplicable as the
   regulations pertain only to the ûègeneral''notice and notan election notice,as present in this case

   gECFNo.33,at111.Accordingly,PlaintiffarguesthatDefendanthasfailedtoincludethecontact
   inform ation for dû-fhe A dm inistrative Com m ittee,A ssociates'H ea1th and W elfare Plan,''the plan
   adm inistrator,w ithin the election notice as required./J.ln supportofits argum ent,Plaintiffalso

   citesto Gilbei.tv.SuntrustBanks,lnc.,No.15-80415,2015 W L 11660244 (S.D.Fla.Sept.18,
   2015)(ECFNo.33,at11-121.7
           A review of D efendant's cited authority,69 Fed.Reg.30084, show s that it pertains to
   section 2590.606-1 or the lkgeneral notice.''See 69 Fed.Reg.30084,30084.W hile this Court
   recognizes that the Departm ent elim inated the requirem ent that a general notice include the
   identifcation of1)0th the plan adm inistratorand the COBRA adm inistrator,thisCourtm uststill
  resolve whether the inclusion of a CO BRA adm inistrator's contact inform ation in an election

   notice satisfies section 2590.606-4(b)(4)(i)'s requirement.Plaintiffargues thatthe ttthe party
  responsible under the plan for the adm inistration of continuation coverage benefits''is the plan
  administrator (The Administrative Committee,Associates' Hea1th and W elfare Plan),while
   DefendantsaystheresponsiblepartyistheCOBRA administrator(CONEXIS).
          A fter review ing 69 Fed.Reg.30084,30085,w hich notes thatthe m odelgeneral notice
   elim inated the requirem entthata generalnotice identify a plan adm inistratorand only required the
  identification of a CO BRA adm inistrator, this Courtfinds the language of section 2590.606-1
  instructiveon thiscontestedissue.First,section 2590.606-l(c)(l)provides:

  7TheCourtfindsthatG ilbertdoesnotassisttheCourtinitsinquiry intowhetherDefendant'sinclusionoftheCOBRA
  administratorsatisfiesthe requirementsof29 C.F.R.j2590.606-4(b)(4)(i).There,theplaintiffsalleged in partthat
  defendant'swritten noticeitfailged)toprovidethenameand addressoftheparty responsibleunderthePlan forthe
  adm inistrationofcontinuation coverage benefits.''Gilbert,20l5 W L 11660244,at*1.Thecourtreview ed the notice
  in question and faund thatplaintiffs t'have setforth sufficientfactualmatterto a state a claim for relief.''/#.at *2.
    ere,as contirm zd in its reply,Defendant argues thatthe election notice ûtclearly identifies CO NEX IS,the party
   esponsibleforaclministrationofCOBRA benefits''(ECFNo.37,atl0q,

                                                         -   8-
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 9 of 14



           (c)Contentofnotice.Thenoticerequiredbyparagraph (a)ofthissectionshallbe
           w ritten in a m annercalculated to be understood by the average plan participantand
           shallcontain the following inform ation. .

           (1)Thenameoftheplan underwhich continuation coverageisavailable,andthe
               nam e,address and telephone num ber of a party or parties from w hom the
               additional inform ation about the plan and continuation coverage can be
               obtained.

   29 C.F.R.j 2590.606-1(c)(1)(emphasisadded).W hen read in conjunction with 69 Fed.Reg.
   30084,30085,section 2590.606-1(c)(l)refersto a COBRA administratorast1a party ...from
   whom theadditionalinformation abouttheplan andcontinuationcoveragecanbeobtained.''Cf
   29 C.F.R.j2590.606-4(b)(4)(i)(ût...thepartyresponsibleundertheplan fortheadministration
   ofcontinuation coveragebenefits'').Accordingly,thisCoul'
                                                          tfindsthatwhile section 2590.606-
   l(c)(l)onlyrequirestheidentificationoftheCOBRA administrator,section2590.606-4(b)(4)(i)
   requiresthe identification ofthe plan adm inistratoraS

           Here,Plaintiffhas alleged thatD efendant'sN otice does notidentify the plan adm inistrator

   anywherein thenotice (ECFNo.18!!23,271.Based onthisCourt'sreadingoftheforegoing
   regulations,thisCourttindsthatDefendant'sinclusionoftheCOBRA administrator's(insteadof
   theplanadministrator's)name,address,andtelephonenumberdoesnotsatisfytheelectionnotice
   requirementsofsection 2590.606-4(b)(4)(i).9Thus,Defendant'sM otion to Dismiss Plaintiffs
   claim allegingaviolationof29C.F.R.j2590.606-4(b)(4)(i)isdenied.

   8Thisvarying requirementisalso spelled outin the m odelgeneralnotice and m odelelection notice. C/ 69Fed.Reg.
   30084,30098(ModelgeneralnoticeprovidesforiiplanContactInformation,''stating''LEnterKJ-:ofgrouphealth
   plantw:#nalne(brposition),addressandphonenumberttéptzrr.   porpartiesh-om whom l'  nformationabouttheplan
   and COBRA continuation coverage can be obtained onrequest.j'')(emphasisin original)with 69 Fed.Reg.30084,
   30105 (M odelelectionnoticeprovidestiFormoreinformations''stating Stgijfyouhave anyquestionsconcerning the
   information in thisnotice,yourrightsto coverage,orifyou wantacopy ofyoursum m ary plan description,you should
   contactLenter name of ptzrly responsiblefor COBRA administratlbnfor the Plan,with telephone number and
   addressj,'')(emphasisinoriginal).
   9TheCourtsolely relieson itsreadingofthe regulationscited asthepartiesdo notofferany otherauthority,such as
   anyprecedentwhichwould bebinding onthisCourt.ItappearsthattheEleventh Circuithasû'notdirectlyaddressed
   whatan em ployerm ustdo to satisfy its notification obligations under CO BRA,''buthasiûindicated what is not
   sufficient,''affirming summaryjudgmentagainstan employerwheretheemployee claimed he tineverreceived
                                                      -   9-
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 10 of 14



           2. 29C.F.R.j2590.606-44b)(4)
           Second,Defendantarguesthatitsnoticedoesnotviolatesection2590.606-4(b)(4)asCiitis
   writtenamannercalculatedtobeunderstoodbytheaverageparticipant''(ECF No.27,at16-171.
   Defendant argues that Plaintiff's allegations are tûlargely conclusory and w holly withoutm erit'-

   and states that its N otice is ûiwritten in the sam e language as the m odelnotice and largely tracks

   itsformat,satisfyingtheregulation,''citing29C.F.R.j2590.606-4(g).1d.at16.Section2590.606-
   4(g) provides,in relevantpal't,that ûûguqse of the modelnotice,appropriately modifsed and
   supplemented,willbedeemedtosatisfythenoticecontentrequirementsofparagraph(b)(4)ofthis
   section.''29 C'
                 ..F.R.j 2590.606-4(g),10Relying on itspriorarguments,Defendantalso addsthat
   ûûplaintiff includes irrelevant allegations about the Plan A dm inistrator that,as noted above,the

   COBRA Noticeneednotevenname''(ECFNo.27,at171.
           W hethera defendant'sCO BRA notification ûicom pliesw ith the law ''turns on ûlw hetherthe

   Notice isunderstandable by an average plan partijipant.''Vazquez v.M arriottInt'I,lnc.,No.17-

   00116,2018$VL 3860217,at*4 (M .D.Fla.Aug.7,2018)(citing29C.F.R.j2590.606-4(b)(4)).
   ût-l-hisrequirercenthasbeeninterpreted asCan objectivestandardratherthanrequiringan inquiry
   intothesubjectiveperceptionoftheindividualgplanjparticipants.'''ld (citing Wilsonv.s'
                                                                                       w.Bell


   COBRA information.''DeBene v.Baycare HeaIth uiyy.,688 F.App'x 831,839 (11th Cir.2017)(citing Scottv.
   SuncoastBeverageSales,Ltd.,295 F.3d 1223,1230-31(11thCir.2002)).
   10In itsentirety, secti
                         on 2590.606-4(g)states:
           (g)M odelnotice.The appendix to this section containsa modelnotice thatis intended to assist
           administratorsindischargingthenoticeobligationsofparagraph(b)ofthissection.Useofthemodel
           notice isnotm andatory.Them odelnotice reflectsthe requirem entsofthissection asthey would
           apply to a single-em ployergroup health plans and m ustbe m odised if used to provide notice w ith
           respectto othertypesofgroup health plans,such as multiem ployer plans orplans established and
           m aintained by employee organizations for their mem bers.In order to use the modelnotice,
           adm inistrators mustappropriately add relevant inform ation where indicated in the m odelnotice,
           select am ong alternative Ianguage and supplem ent the m odelnotice to reflect applicable plan
           provisions.Item sofinform ationthatare notapplicableto aparticularplan may be deleted.Useof
           the modelnotice,appropriately modified and supplemented,w illbe deem ed to satisfy the notice
           contentrequirementsofparagraph(b)(4)ofthissection.29C.F.R.j2590.606-4(g).
                                                        -   10 -
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 11 of 14



   Tel.Co.,55 F.3d 399,407 (8th Cir.1995)).W hile the Eleventh Circuithas notspecifically
   addressed theregulatory requirementoutlined in section 2590.606-4(b)(4),ithasdiscussed that
   ûkgflollowingan employee'stermination,29 U.S.C.j 1166(a)(4)(A)requiresplan administrators
   to notify the fbrm er em ployee of their rightto receive continuation coverage.''Scottv.Suncoast

   BeverageSales,L/t;
                    l,295 F.3d 1223,1230 (11th Cir.2002).Ct-
                                                           l-he notice mustbe sufficientto
   perm it the discharged em ployee to m ake an inform ed decision whether to elect coverage.''Id.

   (citingMeadowsv.Cagle's,lnc.,954 F.2d686,692(11thCir.1992)).
          AfterreviewingDefendant'sNotice(ECF No.l8-2j,themodelelectionnoticeLECF No.
   18-1j,andtheallegationsofPlaintiff'sAmendedComplaint,thisCourtdeniesDefendant'sMotion
   toDismissPlaintiff'sclaimsastheyrelateto29C.F.R.j2590.606-4(b)(4)(i).Aspreviouslystated,
   D efendant's notice om its any reference to the plan adm inistrator's nam e,address,and telephone

   number,asrequired by29C.F.R.j2590.606-4(b)(4)(i).W ithouttheplan administrator'sname,
   address,and telephone num ber,thisCourtfindsthatD efendant'snotice is notktsufficientto perm it

   the discharged em ployee to m ake an inform ed decision w hetherto electcoverage.''Scott,295 F.3d

   at1230.

          3. 29C.F.R.j2590.606-4(b)(4)(iv)& 29C.F.R.j2590.606-4(b)(4)(vi)
          DefendantnextarguesthatitsNoticedoesnotviolate sections2590.606-4(b)(4)(iv)and
   (vi)asalleged in Plaintiff'sAmended ComplaintEECF No.27,at17-201.1lln herresponse in
    pposition,Plaintiff states she bûis not challenging the four argum ents raised in Section I1,C,of

    efendant'sklotiontoDismiss''(ECFNo.33,at16).Accordingly,thisCourtgrantsDefendant's
     otion to Dism iss as it relates to Plaintiff's claim s involving violations of sections 2590.606-

    (b)(4)(iv)and(vi).

   lSpecifically,Defendant seeks dism issalof Plaintiff's claim s thatDefendant's Notice violates sections 2590.606-
    (b)(4)(iv)and(vi)EECFNo.18! 17c-e).
                                                       -
                                                           11 -
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 12 of 14



         C . Defendant'sL iability

            Notwithstanding Plaintiffsallegations,DefendantarguesthatSkgwlhile W al-M artisthe
   em ployer sponsor ofthe Plan in which Plaintiffparticipated,it is notthe tadm inistrator'ofthat

   Plan.Consequently,itbearsno responsibility orobligation underERISA to provide Plaintiffw ith

   theCOBRA noticeatissueinthislitigation''LECFNo.27,at201(emphasisinoriginal).Plaintiff,
   inherresponse,pointstoERISA j3(16)(a)(ii)and29U.S.C.j 1002(16)(A)(ii)fortheproposition
   that,kigajccordingtolong-standingERlsA-mandates,anadmittedtplansponsor'suchasW al-M art
   here,mustbeconsidered the Cadm inistrator'in caseswheretheplan docum entsfailto designatea

   party asthe administrator''LECF No.33,at16j. Section 1002(16)(A)providesthatthe term
   çeadm inistrator''m eans:

   (i)      theperson specifically so designated bythetermsofthe instrumentunderwhich
            the plan isoperated;

   (ii)     ifanadministratorisnotsodesignated,theplansponsor;or
   (iii) inthecaseofaplanforwhichanadministratorisnotdesignatedandaplansponsor
            cannot be identified, such other person as the Secretary m ay by regulation
            prescribe.

   29U.S.C.j1()02(16)(A)(i)-(iii).PlaintiffmaintainsthatbecauseDefendantfailedtodesignatean
   adm inistrator in its N otice,w hich she characterizes as the Cûplan docum ents,''D efendant is the

   administratorastheplan'ssponsorasprovided forin section 1002(16)(A)(ii)gECF No.33,at5,
   171.12Notably,inherAmendedComplaint,PlaintiffallegesthatkûgbjecausegDefendantjistheplan
   sponsor, and because the plan docum ents fail to designate a party as the adm inistrator . . .

   gllefendantlmustbe considered the Plan Administrator''(ECF No.l8 ! 431.ln itsM otion to
   Dismiss,Defendantconcedes,ataminimum,thatitgalplan sponsorsuchasgDefendantlwouldbe



   12ln itsM otion to D ism iss, Defendantconcedesthati
                                                      tistheplansponsoroftheplanatissue(ECFNo.27,at4j.
                                                  -   12 -
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 13 of 14



   the iadm inistrator'of a plan only in cases w here the plan docum ents failto designate a pal'ty as

   theadministrator''(ECFNo.27,at20n.16j.
          Based on the record in thiscase to date,thisCourtfindsthatdenialofD efendant's M otion

   to Dism iss on these grounds is appropriate at this tim e. Specifically, at this point in the

   proccedings, Plaintiff has alleged that the plan docum ents fail to designate a party as the

   administrator,and,therefore,Defendantastheplansponsoristhedefactoadministrator(ECFNo.
   18 T431.W hile thisCourtacknowledgesDefendant'sargumentthat,iiasamatteroflaw,''the
   COBRA notice does not constitute a plan docum ent and the notice's failure to designate an

   adm inistrator does notresultin itbeing deem ed the adm inistrator as the plan sponsor under 29

   U.S.C.j l002(l6)(A)(ii),Defendantcitesno authority forthisproposition gECF No.27,at20n.
   161. Hence,forthereasons stated herein,Defendant'sM otion to Dismissisdenied on these
   grounds.

      D . Jury D em and

          Lastly,initsM otiontoDismiss,DefendantrequeststhatthisCourtstrikePlaintiff'sjury
    emand (ECFNo.27,at211.lnherresponse,PlaintiffdoesnotopposetherequestLECFNo.33,
    t17j.Accordingly,thisCourtstrikesPlaintiff'srequestforajurytrialinthismatter.
                                               IV .     C onclusion
          Accordingly,forthe foregoing reasons,itis
          O R D ER ED and A DJUD G E D that

      1. Defendant'sMotion to Dismiss(ECF No.27)isGRANTED IN PART AND DENIED
          IN PA R T as stated herein.

      2. Defendant's motion to strike Plaintiff's request forjury trialis GRANTED,without
          objection.

   3Specifically,Defendantarguesthat'tgijtistheplandocument,andnottheCOBRA notice,thatcontrolsthisissue''
   ECFNo.27,at20n,161.
                                                  -
                                                      13 -
Case 1:16-cv-24818-JEM Document 64 Entered on FLSD Docket 04/18/2019 Page 14 of 14



         The Courthereby LIFTS the stay previously im posed in this m atter.

      4. W ithin twentv-one (21)daysfrom thedate ofthisOrder,thepartiesshallfileajoint
         motiorttorevisetheCourt'sSchedulingOrderLECFNo.361,providingproposeddatesfor
         pretrialdeadlines and a proposed trialdate.

         DONEANDORDEREDinChambersatMiami,Florida,this/JdayofApril,2019.


                                                       JO SE E. A RT   Z
                                                       UN ITED TA TES D lS     1CT JU D GE
